FILED
                                                                                           C O•Ut•      OF APPEALS
                                                                                                     DIVISION 1!

                                                                                          2011i APR 22       i l I: 57




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                  DIVISION II

STATE OF WASHINGTON,                                                         No. 44441 -1 - II


                                     Respondent,


          v.




WILLIE LEE JOYNER,                                                     UNPUBLISHED OPINION .


                                     Appellant.


          WoRSwICK, C. J. —        Willie Joyner appeals the conditions on his suspended sentence for

two counts of fourth degree assault, arguing that the record did not support the trial court's

finding   that he had the ability to pay    a $   1, 500 legal financial obligation. Because Joyner did not


object to this finding at sentencing, this court should not consider this issue. We affirm.
                                                      FACTS


          Following Joyner' s conviction for two counts of fourth degree assault,' the trial court

imposed legal financial         obligations ( LFOs) on   Joyner for   victims'   compensation,   2 court costs,

and appointed counsel costs. The conditions on suspended sentence states:




1
    RCW 9A.36. 041.

2
    RCW 7. 68. 035( 1)(   a).
No. 44441 -1 - II



           Joyner] will pay the following amounts ... .

            1, 500 Attorney fees as reimbursement for a portion of the expense of [Joyner' s]
          court appointed counsel provided by the Pierce County Department of Assigned
          Counsel. The court finds that [ Joyner] is able to pay said fee without undue
          financial hardship.

Clerk' s Papers at 100. Joyner did not object to this finding at sentencing.

                                                          ANALYSIS


          Joyner argues that the record does not support the trial court' s finding that he had the

ability to pay the $ 1,      500 LFO. Joyner concedes that he did not object to this finding at

sentencing, but argues that he may raise it for the first time on appeal because it is a challenge to
his sentence. The State argues that Joyner' s failure to object to the finding should lead this court

to   refuse   to   review   Joyner'   s appeal under      RAP 2. 5(   a).   We decline to decide this issue under


RAP 2. 5( a) which states that we may decline to review any claim of error that was not raised at

the trial court level.3

          In State v. Blazina, a defendant challenged a trial court' s boilerplate finding that he had

the ability to pay LFOs, arguing that the evidence before the trial court did not support its
              174 Wash. 906, 911, 301 P.3d 492,     review granted,       178 Wash. 2d 1010 ( 2013).    We
finding.                   App.
                                                                                                                      4
declined to        reach   the   merits of   Blazina' s   argument,   because he did    not object at   sentencing.


Blazina, 174 Wash. App. at 911; see also, State v. Snapp, 119 Wash. App. 614, 626 n.8, 82 P.3d 252

 3 Joyner challenges the finding as if the trial court found that Joyner had the ability to pay all the
 LFOs. But the trial court found only that he had the ability to pay the $ 1, 500 attorney fees LFO.
 Joyner' s appeal is limited to challenging that finding.
 4
     This court addressed a trial court' s finding that a disabled defendant had the ability to pay
 LFOs in State v. Bertrand, despite Bertrand' s failure to raise the issue as required by RAP 2. 5( a).
 165 Wash. App. 393, 404, 267 P.3d 511 ( 2011). But " that rule does not compel [ this court] to do
 so in every case." Blazina, 174 Wash. App. at 911.



                                                                 2
No. 44441 -1 - II



 2004) ( declining     to consider the defendant' s argument challenging the trial court' s finding that

he had the ability to pay LFOs in part because he failed to raise the issue below).

         Here, Joyner likewise did not object at sentencing to the trial court' s finding that he was

able to pay the LFO without undue financial hardship. Accordingly, we decline to reach the

merits of Joyner' s argument on this issue.

         Affirmed.


         A majority of the panel having determined that this opinion will not be printed in the
Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is   so ordered.